Bboyles, C. J.
1. The holder can not sue the drawee on a promise made to accept an existing bill, where the promise was made to the drawer of the bill after it had passed into the hands of the holder, and where the money sued for was paid or advanced by the holder before the promise was made, and not upon the faith of the promise. 8 Corpus Juris, 315, 316, § 485, and authorities cited in note 74; Lugrue v. Woodruff, 29 Ga. 648, 650; 7 Cyc. 766; Parrish v. Taggart-Delph Lumber Co. 11 Ga. App. 772 (76 S. E. 153); Coolidge v. Payson, 2 Wheat. 66 4 L. ed. 185); Exchange Bank v. Rice, 107 Mass. 37 (9 Am. R. 7); Carr v. National Bank, 107 Mass. 45 (9 Am. R. 6).
2. The amended petition, construed as a whole and most strongly against the pleader, clearly shows that the only money advanced by the plaintiff bank to the drawer of the draft was paid before the promise of the drawee to accept the draft was made, and that it was not paid on the faith of the promise. The petition, therefore, failed to set out a cause of action, and the court erred in overruling the general demurrer.

Judgment reversed.


Luke and Bloodworth, JJ., concur.